       Case 3:19-cr-00155-DRD-CVR Document 30 Filed 04/08/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA



 v.                                                    Criminal Case No. 19-155 (DRD)


 HECTOR SANCHEZ-MORALES,
 Defendant.




                      UNITED STATES OPPOSITION TO DEFENDANT’S
                          MOTION REQUESTING ORDER (D.E. 27)

       The United States provides the following response to defendant’s motion for court order.

(D.E. 27.) Defendant’s motion seeks to have a portion of the government’s response redacted or

struck. The defendant provides no legal authority for this and accuses the government of “playing

to the gallery.” (D.E. 27, p.2.) For the following reasons the government requests that the

defendant’s motion be denied.

       1.      In support of his motion for discovery, the defendant accused the victim in this case

of using a fake name. (See D.E. 23, p. 4.) The defendant cited to discovery received by the

government to support this position: “According to one of the Reports of Investigation produced

by the government defendant addressed the victim as ‘Maria’ hardly a name that would be

associated with the initials ‘A.G.’…The use of false names by the alleged victim and her extended

history as an illegal alien in Puerto Rico are also materials to which the defendant is entitled.” (Id.)

       2.      The defendant attempted to use discovery documents to publicly malign the victim

in this case and accuse her of committing a crime. The government – in an effort to give the Court

accurate information about the contents of the FBI 302 and to demonstrate the absurdity of


                                                   1
       Case 3:19-cr-00155-DRD-CVR Document 30 Filed 04/08/19 Page 2 of 3




concluding the victim used fake name based on the contents of the 302 – submitted a portion of it

in its response to defendant’s motion for the Court’s review. (D.E. 25, p. 5).

        3.      After the filing of the government’s response, the defendant requested that the

Court redact or strike this portion of the FBI 302 from the government’s pleading. The defendant

argued that its only purpose was to “embarrass and denigrate the defendant.” (D.E. 27, p. 2.)

        4.      George Herbert, the British Poet and collector of proverbs, is credited with the first

known publication of a now common phrase: “Whose house is of glass, must not throw stones at

another.” Yale Book of Quotations 613 (Fred R. Shapiro, ed. 2006)

        5.      In this case, the defendant accused a victim of criminal activity and not so subtly

indicated that her status a Dominican National in the United States should call into question her

truthfulness. (See D.E. 23, pp. 4-5.)

        6.      Now, the defendant wants the government’s response to this allegation redacted or

stricken due to the embarrassing nature of the contents of the FBI 302. The defendant cites to no

legal authority for this measure but speculates, “the government is putting at risk defendant’s right

to a fair trial and due process of law.” (D.E. 27, p. 2). This is a dubious proposition. The victim in

this case will testify at trial to facts similar to what is contained in the 302. Many of these facts are

also contained in the criminal complaint filed in the case. Typically, a statement of facts is

contained in contested pleadings in district court. As such, there is absolutely no basis to redact or

strike the government’s submission. Moreover, the defendant invited the inclusion of these facts

when he inaccurately described the contents of discovery provided to him in his motion.

        WHEREFORE, the United States requests that the defendant’s motion to redact and/or

strike be denied.




                                                   2
      Case 3:19-cr-00155-DRD-CVR Document 30 Filed 04/08/19 Page 3 of 3




       I HEREBY CERTIFY that on this date I electronically filed the present motion with the

Clerk of Court using the CM/ECF system which will send notification of such filing to the parties

of record.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 8th day of April, 2019.



                                                    ROSA EMILIA RODRIGUEZ-VELEZ
                                                    UNITED STATES ATTORNEY

                                                    /s/ Nicholas W. Cannon
                                                    Nicholas W. Cannon
                                                    Assistant United States Attorney
                                                    USDC-PR No. G01814
                                                    United States Attorney’s Office
                                                    350 Carlos Chardón Avenue, Suite 1201
                                                    San Juan, Puerto Rico 00918
                                                    Nicholas.Cannon@usdoj.gov
                                                    Tel: (787) 282-1804




                                                3
